REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, applicant has sufficiently defined and claimed an optical unit, whereby the prior art does not teach or suggest a second swing mechanism that swings the movable body with respect to the fixed body about a second swing axis; the fixed body supports the movable body so as to be swingable in a second swing direction about the second swing axis; one of the first swing axis and the second swing axis is perpendicular to the optical axis; the other of the first swing axis and the second swing axis is parallel to the optical axis; and the first magnetic body has: Application No. 17/488,297a fourth magnetic body portion disposed on one side in the second swing direction of the first magnetic body portion, and a fifth magnetic body portion disposed on the other side in the second swing direction of the first magnetic body portion, in combination with all other limitations set forth in the claim.
Regarding claim 14, applicant has sufficiently defined and claimed an optical unit, whereby the prior art does not teach or suggest a second swing mechanism that swings the movable body with respect to the fixed body about a second swing axis, and a third swing mechanism that swings the movable body with respect to the fixed body about a third swing axis;, wherein the fixed body supports the movable body so as to be swingable in a second swing direction about the second swing axis; the fixed body supports the movable body so as to be swingable in a third swing direction about the third swing axis; the first swing axis, the second swing axis, and the third swing axis are orthogonal to one another; one of the first swing axis, the second swing axis, and the third swing axis is parallel to the optical axis; one of the movable body and the fixed body has a second magnet and a third magnet; the other of the movable body and the fixed body has a second magnetic body and a third magnetic body; the second magnetic body has: a first magnetic body portion which faces the second magnet and through which an axis perpendicular to each of the second swing axis and an optical axis of the optical element passes, a second magnetic body portion disposed on one side in the second swing direction of the first magnetic body portion, and a third magnetic body portion disposed on the other side in the second swing direction of the first magnetic body portion; and the third magnetic body portion has: a first magnetic body portion which faces the third magnet and through which an axis perpendicular to each of the third swing axis and an optical axis of the optical element passes, a second magnetic body portion disposed on one side in the third swing direction of the first magnetic body portion, and a third magnetic body portion disposed on the other side in the third swing direction of the first magnetic body portion, in combination with all other limitations set forth in the claim.
Regarding claim 18, applicant has sufficiently defined and claimed an optical unit, whereby the prior art does not teach or suggest the fixed body supports the movable body so as to be swingable in a second swing direction about the second swing axis; one of the first swing axis and the second swing axis is perpendicular to the optical axis; the other of the first swing axis and the second swing axis is parallel to the optical axis; and the first magnetic body has a fourth magnetic body portion disposed on one side in the second swing direction of the first magnetic body portion, and a fifth magnetic body portion disposed on the other side in the second swing direction of the first magnetic body portion, in combination with all other limitations set forth in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852

/MINH Q PHAN/Primary Examiner, Art Unit 2852